DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claims recite an error and uncertainty degree. It is not clear from the claims of the specification as to what these terms mean or any differences. The specification gives them as values but no derivation. It is not clear what either term is supposed to represent and therefore they are indefinite.
The dependent claims fail to rectify the issue and therefore are rejected for the same reasons.
Regarding claims 8 and 17, these claims recite a sampling strategy based off either/or the error and uncertainty degrees. Again these terms are undefined and therefore the metes and bounds of these claims are not clear. The dependent claims fail to rectify the issue and therefore are rejected for the same reasons.
Regarding claims 3, 7, 12, and 16, these claims recite a leave-one-out mean absolute error score of a verification method. It is not clear as to how this step is carried out. Leave-one-out and mean absolute error are both understood to be individual methods however it is not clear as to how they are combined. Leave-one-out is known to use various scoring methods to validate data however the specification is silent as to how this occurs. Further, it is not clear what “of a verification method” is intended to mean. Again the specification is silent and has no implementation details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,5-6 9-10, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Yao-Chen, et al. "Transfer learning for efficient meta-modeling of process simulations." in view of Yu et al. US 2018/0121814.
Regarding claims 1 and 10, Chuang teaches “a dynamic prediction model establishment method, comprising: establishing an integration model by a processing device according to at least one auxiliary data set” (pg. 547 §2 ¶1 “The base model is used to roughly mimic the input-output relationship of the high-fidelity CFD simulations as well as help to design the computer experiments”);  
“modifying the integration model as a dynamic prediction model by the processing device according to a target data set” (pg. 548 ¶2.3 “the base model gives a priori predictions of the CFD outputs at given operating conditions, and the responses of the final meta-model are obtained by doing a scale-and-bias transformation on the prediction results of the base model”); 
Chuang does not explicitly teach the remaining limitations. Yu however teaches “providing a sampling point recommendation information by the processing device” ([0031] “the hyperparameter tuning method randomly samples the initial sample size and trains the hyperparameters for two epochs. Based on the results, the hyperparameter tuning method recommends 32 sets of hyperparameters (96/3) and trains for two epochs for a total of 128 sets of hyperparameters. Thereafter, the hyperparameter tuning method selects the best performing 3/8 of the hyperparameters sets and discards the lesser performing hyperparameters sets.”) “according to an error degree or an uncertainty degree between the at least one auxiliary data set and the target data set” ([0043] “Both the collection of selected value sets 310 and the collection of suggested value sets 320 are evaluated against the training data each round, and are used to maintain a running calculation for their variance (e.g., an error rate and hyper parameter cross-correlation) from the training data”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chuang with that of Yu since a combination of known methods would yield predictable results. Yu shows that it is known in the art to have methods of providing sampling points based off learning methods. By utilizing these steps, one would have better learning due to having better data.
Independent claim 10 recites the same substantial subject matter as independent claim 1 and is therefore subject to the same rejection. The difference in embodiment including a processing device would be inherent to any computing system.
Regarding claims 5 and 14, the Chuang and Yu references have been addressed above. Chuang further teaches “wherein in the step of modifying the integration model as the dynamic prediction model by the processing device, the dynamic prediction model is obtained through transfer learning” (abstract “A transfer learning step, which is based on the Bayesian migration technique, is then conducted to build the final meta-model by integrating the information of the base model with the simulation data”).
Regarding claims 6 and 15, the Chuang and Yu references have been addressed above. Chuang further teaches “wherein the step of modifying the integration model as the dynamic prediction model by the processing device comprises: training a residual model according to the integration model” (pg. 547 left col. second to last ¶ “the proposed Bayesian migration scheme implements a functional scale-bias correction to merge the base model into a flexible Gaussian process regression (GPR) meta-model and applies Bayesian inference with the computer DoE data for meta-model training.”); and  
“obtaining the dynamic prediction model according to the integration model and the residual model” (previous citation “a base model and a Bayesian migration scheme are integrated for efficient meta-modeling of complex chemical process simulations, where the base model is a computationally efficient model describing a specific problem that is similar to the high-fidelity CFD one being studied.”)
Regarding claims 9 and 18, the Chuang and Yu references have been addressed above. Chuang further teaches “wherein the at least one auxiliary data set comprises a simulation data set and an approximate data set” (abstract First, a base model is built which roughly mimics the CFD simulator. With the help of this model, the feasible operating region of the simulated process is estimated, within which computer experiments are designed.)
Regarding claims 19 and 20, the claims recite “a user interface configured to display at least one auxiliary data set and a target data set, and an error degree and an uncertainty degree a dynamic prediction model” and “wherein the user interface is further configured to display a plurality of sampling strategy press-keys”. Yu teaches these limitations [0053] “According to an aspect, user interfaces and information of various types are displayed via on-board computing device displays or via remote display units associated with one or more computing devices. For example, user interfaces and information of various types are displayed and interacted with on a wall surface onto which user interfaces and information of various types are projected. Interaction with the multitude of computing systems with which implementations are practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like.” These claims generally recite a high level user interface which would be obvious and inherent to any computing system.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Yao-Chen, et al. "Transfer learning for efficient meta-modeling of process simulations." in view of Yu et al. US 2018/0121814 further in view of Wu et al. US 2019/0087685.
Regarding claims 2 and 11, the Chuang and Yu references have been addressed above. Both do not explicitly teach the claim limitations. Wu however teaches “wherein an amount of the at least one auxiliary data set is at least two and the step of establishing the integration model by the processing device comprises: establishing at least two individual models according to the at least two auxiliary data sets” (Wu [0026] “The at least one preset classification model is pre-trained, and may be, for example, a domain classification model, an intent classification model, and/or a slot classification model, and the like”); 
“calculating a confidence weight of each of the at least two individual models” ([0038] “Since the weights of the classification models are different, a weighted distance method may be used to obtain the target distance of each piece of sample data in the specific implementation”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chuang and Yu with that of Wu since it is known in the art to measure a model’s validity with a confidence. Therefore by using these techniques one can use the best fitting model.
Yu further teaches “integrating the at least two individual models to obtain the integration model according to the confidence weights of the at least two individual models” (Yu [0031] “As a result, the hyperparameter tuning method returns the best performing x.sub.best in S.sub.T. It should also be recognized that the parameters of the hyperparameter tuning method may be weighted to adjust the factors in hyperparameter selection.”) 
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Yao-Chen, et al. "Transfer learning for efficient meta-modeling of process simulations." in view of Yu et al. US 2018/0121814 further in view of Vehtari, Aki, Andrew Gelman, and Jonah Gabry. "Practical Bayesian model evaluation using leave-one-out cross-validation and WAIC." [herein Veh].
Regarding claims 7 and 16, the Chuang and Yu references have been addressed above. Both do not explicitly teach the claim limitation. Veh however teaches “wherein in the step of training the residual model, the residual model is obtained according to a leave-one-out mean absolute error score (LOO MAE score) of a verification method” (Veh abstract “Here we lay out fast and stable computations for LOO and WAIC that can be performed using existing simulation draws. We introduce an efficient computation of LOO using Pareto-smoothed importance sampling (PSIS), a new procedure for regularizing importance weights”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chuang and Yu with that of Veh since a combination of known methods would yield predictable results. As shown in Veh, LOO is a known method for validation and therefore would operate in a known and predictable manner with the system above.
Claim(s) 3-4  and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang, Yao-Chen, et al. "Transfer learning for efficient meta-modeling of process simulations." in view of Yu et al. US 2018/0121814 further in view of Wu et al. US 2019/0087685 and Vehtari, Aki, Andrew Gelman, and Jonah Gabry. "Practical Bayesian model evaluation using leave-one-out cross-validation and WAIC." [herein Veh].
Regarding claims 3 and 12, the Chuang, Yu, and Wu references have been addressed above. They do not explicitly teach the claim limitations. Veh however teaches “wherein in the step of establishing the at least two individual models, the at least two individual models are obtained according to a leave-one-out mean absolute error score (LOO MAE score) of a verification method” (Veh abstract “Here we lay out fast and stable computations for LOO and WAIC that can be performed using existing simulation draws. We introduce an efficient computation of LOO using Pareto-smoothed importance sampling (PSIS), a new procedure for regularizing importance weights”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chuang, Yu, and Wu with that of Veh since a combination of known methods would yield predictable results. As shown in Veh, LOO is a known method for validation and therefore would operate in a known and predictable manner with the system above.
Regarding claims 4 and 13, the Chuang, Yu, Wu, and Veh references have been addressed above. Veh further teaches “wherein in the step of calculating the confidence weight of each of the at least two individual models, each of the at least two confidence weight is negatively correlated with a mean absolute error of each of the at least two individual models” (Veh abstract “As a byproduct of our calculations, we also obtain approximate standard errors for estimated predictive errors and for comparison of predictive errors between two models” and confidence would naturally be negatively correlated with error as the higher the error, the lower the confidence).
Conclusion
It is noted that no prior art has been cited for claims 8 and 17. This is due to the 112(b) rejection since the metes and bounds of the claims cannot determined and therefore no art is applied. The claims are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124